DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9, 10, 15, 17, 18, 19, 23, 24, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuyama et al. (US 2013/0267849, hereinafter Katsuyama ‘849).
In re claim 1, Katsuyama ‘849 teaches a method of determining a position of a target using a sharpness metric and using a calibration determined for at least one further real or simulated object, the method comprising: 
receiving a plurality of ultrasound signals representative of ultrasound energy received from the target object (0065, 0067, 0093-0099); 
for each of a plurality of different focus positions, beamforming the received ultrasound signals at the each focus position of the plurality of different focus positions, and determining a value of the sharpness metric for the target using the beamformed signals (fig. 3, S18-S30, y=y+1, x=x+1, 0094-0101); 
and receiving or determining a calibration that comprises or represents sharpness values determined by positioning at least one further real or simulated object at a plurality of different known positions (0101-0102, each pixel is a different known position of the pixel of the interest, and determining for reach of the different known positions a variation of sharpness value with focus position (0067, 0097, fig. 2s, fig. 4, ambient sound speed vs focus index); 
calculating a position of the target by determining variation of the values of the sharpness metric with focus position, and performing a comparison or statistical procedure (0140-0141, cross-correlation is a comparison) between the variation of the values of the sharpness metric with focus position and variations of the values of the sharpness metric with focus position obtained from the calibration for known positions of the at least one further real or simulated target (figs. 17-18, S26-S48, S302-S314, 0137--0145), 
wherein each of the plurality of different focus positions is a respective different position in an axial direction within a region around the target, and for each of the plurality of different focus positions the determining of value of the sharpness metric for that focus position comprises determining the value of the sharpness metric for the target using a plurality of data points of the beamformed signals, each data point corresponding to a different position in said region (figs.3-4, figs. 17-18, x=x+1, y=y+1, at least, either x or y is axial direction; S20-S26, S26-S48, S302-S314).
In re claim 6, Katsuyama ‘849 teaches wherein beamforming the ultrasound signals at the focus position comprises applying time delays to at least some of the ultrasound signals (0060-0062, 0124, 0135, 0137, 0139, 0140, etc.).
In re claim 7, Katsuyama ‘849 teaches wherein the plurality of ultrasound signals correspond to a respective plurality of ultrasound transducer elements, and the time delays are applied based on a distance from each transducer element to the focus (0084, 0086, 0135, 0136, 1038, etc.).
In re claim 9, Katsuyama ‘849 teaches wherein the calibration comprises a plurality of calibration functions, each calibration function corresponding to a respective focus position (figs. 3-4, 0096-0103).
In re claim 10, Katsuyama ‘849 teaches wherein for each focus, the corresponding calibration function is a function of position of the at least one further real or simulated object and value for the metric with that focus position (figs. 3-4, 0096-0103, x=x+1, y=y+1)
In re claim 15, Katsuyama ‘849 teaches wherein the beamformed ultrasound signals comprise a plurality of data points, and wherein the value for sharpness metric is dependent on amplitudes for a selected at least some of the plurality of data points (0065, 0140).
In re claim 17, Katsuyama ‘849 teaches further comprising selecting a region around the target, wherein the metric is determined for the selected region (fig. 3, S16).
In re claim 18, Katsuyama ‘849 teaches wherein the beamformed ultrasound signals comprise a plurality of data points, the value for sharpness metric is dependent on amplitudes for a selected at least some of the plurality of data points, and the selected at least some of the plurality of data points are data points within the selected region (fig. 3, S16, 0065, 0093, 0140).
In re claim 19, Katsuyama ‘849 teaches wherein selecting a region around the target object comprises determining an approximate position for the target object and selecting a region around the approximate position (fig. 3, S16, 0093).
In re claim 23, Katsuyama ‘849 teaches wherein the target object is part of an object to which ultrasound energy is transmitted from an ultrasound source, and the axial direction is a direction into the object from the ultrasound source (fig. 3, S14-18, either x or y is a direction into the object from the ultrasound source).
In re claim 24, Katsuyama ‘849 teaches wherein the ultrasound source comprises an ultrasound transducer, the ultrasound signals are received by the ultrasound transducer, and the determined position is a position in an axial direction with respect to the ultrasound transducer (fig. 3, S14-18, either x or y is a direction into the object from the ultrasound source, 0123, 0124, 0140).
In re claim 25, Katsuyama ‘849 teaches wherein at least one of the ultrasound signals or the adjusted ultrasound signals comprise ultrasound data (0084, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama ‘849 in view of Angelsen et al. (US 2013/0279294, hereinafter Angelsen ‘294).
In re claim 8, Katsuyama ‘849 fails to teach wherein beamforming the ultrasound signals further comprises applying apodization weights to the ultrasound signals.
Angelsen ‘294 teaches wherein beamforming the ultrasound signals further comprises applying apodization weights to the ultrasound signals (0094, 0096, 0126, 0132, 0133, etc.).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Katsuyama ‘849 to include the features of Angelsen ‘294 in order to suppress pulse reverberation noise and estimate nonlinear scattering. 
In re claim 20, Angelsen ‘294 teaches wherein the target object comprises a contrast microbubble (0099, 0148).
In re claim 21, Angelsen ‘294 teaches wherein the ultrasound signals are received from an ultrasound transmission, the ultrasound transmission comprising a non-linear ultrasound pulse (0013-0016, 0045, 0046, 0062, etc.).

Claims 11-13, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama ‘849 in view of Rosenzweig et al. (US 2016/0018364, hereinafter Rosenzweig ‘364).
In re claims 11 and 29, Katsuyama ‘849 fails to teach wherein each calibration function comprises a probability density function.
Rosenzweig ‘364 teaches each calibration function comprises a probability density function (0048, 0072).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Katsuyama ‘849 to include the features of Rosenzweig ‘364 in order to reduces the variance and/or bias of the shear wave speed estimates, which may reduce noise and allow for smaller regression kernels to be utilized to potentially improve the spatial resolution of the images.
In re claims 12-13, Rosenzweig ‘364 teaches wherein calculating the position of the target object comprises determining a position for which a likelihood of the target object being present is maximised; wherein calculating the position of the target object comprises using a maximum likelihood estimator (0008, 0048, 0072, 0090).

Allowable Subject Matter
Claim 16 is allowed.

Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “Katsuyama does not use sharpness in determining the position of a target. Furthermore, Applicant asserts that Katsuyama does not use a calibration as set forth in the claimed invention,” the Examiner disagrees. Katsuyama ‘849 clearly teaches “the optimum sound speed value (ambient sound speed value) is a sound speed value at which contrast and sharpness of the image are highest, and a sound speed value at which the beam width is smallest, and is not necessarily consistent with an actual sound speed value (local sound speed value) in each pixel,” See para 0067, and “the values of contrast and sharpness of the B-mode image data are calculated and output.” See para 0097. So sharpness is used to determine focus index which is used to determining the position of a target. Furthermore, in claim 1, Applicant fails to limit the scope of “calibration.” Only in claim 11, Applicant further defines that “calibration” includes a probability density function. So for claim 1, anything that helps to optimize the system can be interpreted as calibration. Katsuyama uses “contrast” and “sharpness” determination to optimize the focus and such method of determining “contrast” or “sharpness” is a calibration method. 
In response to Applicant’s argument that “in Katsuyama, all measurements are performed with respect to the same scene, not for different targets,” however, Applicant has not specifically pointed out which limitation of the claim is on a different target with the obtained calibration results.
In response to Applicant’s argument that “Applicant asserts that the targets in Katsuyama are pixels or grid positions. Applicant also asserts that Katsuyama does not disclose, and is completely silent regarding, using at least one further real or simulated object to obtain a calibration that is then used to determine a position of a target object,” but Applicant fails to distinguish the position of a target object and pixel or grid positions. They are all positions of a target object. Furthermore, what is the scope “real or simulated object” with respect to the ultrasound focus signal? Applicant has not clearly limited the scope of a “real or simulated object” with respect to the claim or Spec. Any ultrasound data obtained from a real object could be considered as “using at least one further real object to obtain a calibration” of which is used by Katsuyama as show above. Applicant has failed to distinguish any claim limitations in the claim language that would be different than Katsuyama. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793